Citation Nr: 0609404	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  04-24 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel




INTRODUCTION


The veteran had military service from December 1941 to May 
1942, and from April 1945 to June 1946.  The veteran died in 
March 1964.

The appellant is the veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.


FINDINGS OF FACT

1.  In December 2002 the appellant filed a claim for 
dependency and indemnity compensation.

2.  In June 2005 the Board was notified by the VA RO in 
Manila that the appellant had died in March 2005.


CONCLUSION OF LAW

Because of the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board received a faxed copy of the appellant's 
certificate of death from the Manila RO in June 2005.  The 
certificate of death indicates that the appellant died in 
March 2005.

Unfortunately, the appellant died during the pendency of the 
appeal.  Accordingly, this appeal on the merits has become 
moot by virtue of the death of the appellant and must be 
dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 
7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106.


ORDER

The appeal is dismissed.




		
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


